Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 01/20/2022 have been fully considered and are persuasive.  

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/20/2022, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
4.	Claims 1-3, 4-9 and 11-15 are allowed. 
5.	The following is an examiner’s statements of reasons for allowance:
6. 	 The following references disclose the general subject matter recited in independent claims 1, 8 and 15. 

Wang (US Pub. 2020/0034311 A) provides method involves receiving the latest block data of the blockchain, and storing the latest block data to a first level storage system in the multi-level storage system. Determination is made 

Russinovich (US Pub. 2018/0227275 A1) provide a processor executing a processor-executable code that enables the device to verify that validation nodes associated with prospective members of a consortium store a pre-determined type of blockchain protocol code that matches an authorization upon determining that a membership lists from the prospective members of the consortium match a pre-determined membership list and that other authorizations indicate a pre-determined type of blockchain protocol code that matches the authorization.

McIver et al. (US 2018/0205743 A1)provide the systems, devices, and methods are disclosed for exchanging electronic information over a communication network and, more specifically, to authenticating and verifying data integrity between two or more interacting users exchanging information. A client computing device generates a split secret that is transmitted to a server via two distinct communication channels. The split secret is generated based on a public key of a public-private key pair generated by the client computing device based on a unique identifier. Validity of the public key can authenticate source identity.
Bibera et al. (US 2018/0227119 A1) provide managing a database management system (DBMS). A central database to include a set of central data may be structured with respect to the DBMS. A blockchain database which is linked with the central database may be constructed with respect to the DBMS. A set of blockchain data may be established in the blockchain database corresponding to the set of central data of the central database. An access request may be received with respect to the DBMS. In response to receiving the access request, both the central database and the blockchain database may be maintained.

Reasons for Allowance 
7.	The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “…  receiving an upload request of target data; generating, in a predetermined trusted environment, a data read rule corresponding to the target data and read permission index information of the target data according to a preset compliance rule for data reading and the target data; uploading the target data and the read permission index information of the target data to a blockchain; receiving a read request for the target data stored in the blockchain; acquiring the read permission index information of the target data from the blockchain, and acquiring the data read rule corresponding to the target data based on the read permission index information, the data read rule 

 “…  receive an upload request of target data; generate, in a predetermined trusted environment, a data read rule corresponding to the target data and read permission index information of the target data according to a preset compliance rule for data reading and the target data; upload the target data and the read permission index information of the target data to a blockchain; receive a read request for the target data stored in the blockchain; acquire the read permission index information of the target data from the blockchain, and acquire the data read rule corresponding to the target data based on the read permission index information, the data read rule being configured to determine readable content in the target data; determine, in the predetermined trusted environment, the readable content in the target data based on the data read rule; and provide the readable content in the target data for a sender of the read request”, as recited in claim 8 and 

“…  receiving an upload request of target data; generating, in a predetermined trusted environment, a data read rule corresponding to the target data and read permission index information of the target data according to a preset compliance rule for data reading and the target data; uploading the 
However, the above prior arts including the other references of the record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the specific and particular features/steps recited in independent claims 1, 8 and 15. For this reason, the specific claim limitations recited in independent claims 1, 8 and 15 taken as whole are found to be novel and allowable.

8.	 The dependent claims 2, 4-7, 9, 11-14, which are dependent on the above independent claim being further limiting to the independent claim, 1, 8 and 15 definite and enabled by the specification are also allowed.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information 





A.G.
/ABIY GETACHEW/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        
January 27, 2022